Citation Nr: 1548246	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a left eye condition.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected right shoulder tendonitis.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, A. B. and J. M.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to September 2001 and from June 2003 to February 2004, with additional service in the National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran filed a notice of disagreement (NOD) on December 2011.  A statement of the case (SOC) was provided on August 2013.  The Veteran perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) on August 2013.

The Board notes that, although the RO originally adjudicated a claim for a bilateral eye condition, the Veteran indicated in her VA Form 9 that she only intended to claim for a left eye condition and that the scope of her present appeal was so limited.  As such, the Board finds that the claim currently before it consists of a claim for the residuals of a left eye condition only.  Accordingly, the caption on the title page has been amended to reflect this finding.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via live video teleconference on July 2015.  A copy of the transcript has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claim for a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability for an increased rating, it is part of the claim for benefits for that underlying disability.  As of this writing, the Veteran has not alleged, and the record has not otherwise revealed, a claim for TDIU due to the Veteran's service-connected bilateral shoulder tendonitis, which are the underlying disabilities at issue in this appeal; and, hence, no further discussion shall ensue.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right elbow condition and bilateral hip and knee conditions have been raised by the record in a claim statements submitted in July 2015 and October 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, it is constrained by the fact the further development must be undertaken to afford the Veteran every possible consideration.

Left Eye

The Veteran claims that a disability of her left eye, which has been diagnosed as a meningioma left sphenoid wing, is related to incidents in military service.  In particular, at the Veteran's Board hearing and in various statements, she has indicated that she suffered two incidents involving getting chemical agents in her eyes in service.  The first incident, which is documented in her service treatment records, shows that she got pepper spray in her eyes during training and was treated accordingly for complaints of swelling, tearing, and conjunctivitis.  The second incident, for which there is no notation in the service treatment records, involved a training exercise where a chemical agent had been sprayed on surrounding trees and she got hit in the left eye with a tree branch.  She states that she was treated at a nearby clinic for a chemical/biological injury.

The Veteran was provided with a VA examination for her eye complaints in July 2011.  At the examination, upon review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with meningioma left sphenoid wing.  The examiner opined that the meningioma is causing vision impairment in the left eye. The diagnosed eye condition does relate to the meningioma.  Evidence for this is the imaging scan that shows pressure on the
eye and optic nerve from the tumor itself.  The examiner did not provide any opinion regarding whether the meningioma was caused by or otherwise related to military service and did not appear to take the Veteran's accounts of in-service chemical injuries into consideration. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, because the July 2011 VA examiner failed to provide an etiological opinion regarding the Veteran's left eye disability, manifested as a meningioma, the Board finds that the claim must be remanded for an addendum opinion to address such.  On remand, the VA examiner must consider the Veteran's lay assertions of sustaining chemical injuries to her eyes in both instances with the pepper spray and the tree branch.  Any opinion rendered on the etiology of the Veteran's left eye disability must provide a complete rationale, to include citations to relevant medical literature and authority where appropriate.

Bilateral Tendonitis

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran contends that her service-connected bilateral shoulder tendonitis is worse than currently reflected by her separate 10 percent ratings assigned. 

The Veteran was last provided a VA examination in conjunction with this increased rating claim in June 2011.  At that time, the examiner reviewed the Veteran's claims file prior to examination.  The Veteran described difficulty lifting objects as a result of injury sustained during training.  Physical examination of the Veteran's shoulders revealed no redness or erythema over either shoulder.  There was no swelling.  The Veteran had deep tenderness over the distal aspect of the clavicle bilaterally, worse on the right than on the left.  Recorded range of motion included extension both
shoulders forward to 170 degrees repeated three times with minimal pain on the right; abduction to 170 degrees with minimal pain on the right; external rotation to 80 degrees both shoulders with minimal pain on the right; and internal rotation to 70 degrees with minimal pain on the right.  There were no scars noted.  The VA examiner's diagnostic impression was tendonitis of the bilateral shoulders.  The examiner's opinion is that the Veteran's current shoulder pain, worse on the right than on the left, is secondary to tendonitis currently manifested by pain and difficulty lifting, and that this pain and difficulty lifting is the same difficulty noted during periods of active duty.

At the Veteran's July 2015 Board hearing, the Veteran testified that she has been experiencing worsened and additional symptoms since the June 2011 VA examination.  To this effect, the Veteran testified that she experiences severe flare-ups of pain of a severity of 10 on a scale of 1 to 10 approximately 2 to 3 times per day.  Additionally, the Veteran described functional impairments, such as not being able to lift or reach items over her head, and that she has to get her son to help her, thereby indicating a possible decrease in range of motion since her last examination.  Last, the Veteran indicated that she has begun experiencing symptoms of crepititus in her shoulders, as she can now hear an audible "grinding" sound on movement.

Although the June 2011 VA examination was adequate at its respective time, its contrast with the newer findings of the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).   In this case, it is noted that the Veteran's last VA examination is over 4 years old.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of her service-connected bilateral shoulder tendonitis.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the RO/AMC should return the claims file to the VA examiner who conducted the June 2011 VA examination to ascertain the etiology of the Veteran's diagnosed left eye disability, manifested by meningioma left sphenoid wing. If that examiner is no longer available, the claims file should be forwarded to an examiner of like skill and qualification.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider and discuss the Veteran's alleged in-service chemical injuries to the left eye. 

For the Veteran's diagnosed meningioma, the examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that this condition was incurred or aggravated by military service, to include any possible chemical exposure to the eye.

A complete rationale for all opinions must be provided, to include citations to relevant medical literature and authority where appropriate.

3. Additionally, the RO/AMC should schedule an examination by a qualified provider to ascertain the current level of severity of the Veteran's bilateral shoulder tendonitis.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected bilateral shoulder tendonitis. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

A complete rationale for all opinions must be provided, to include citations to relevant medical literature and authority where appropriate.

4. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ/AMC should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After the directed development has been completed, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







